EXHIBIT 10.2

GUARANTY AGREEMENT

THIS GUARANTY dated as of September 20, 2005 (together with any amendments or
modifications hereto in effect from time to time, the “Guaranty"), made by
AVATAR HOLDINGS INC., a Delaware corporation, having an address at 201 Alhambra
Circle, 12th Floor, Coral Gables, Florida 33134 (“Guarantor"), in favor of the
lending institution(s) identified on Schedule A attached hereto and made a part
hereof and such other lending institutions which may become parties hereto
pursuant to the “Credit Agreement (as hereinafter defined) (individually, a
“Lender” and collectively, the “Lenders”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, having an office at 200 East Broward Boulevard, Suite 200, Fort
Lauderdale, Florida 33301 (“Agent”).

To induce Lenders to make loans, extensions of credit or other financial
accommodations pursuant to the Credit Agreement dated as of even date herewith
to AVATAR PROPERTIES INC., a Florida corporation (“Borrower") (the “Credit
Agreement”), now or in the future, to secure the observance, payment and
performance of the “Liabilities” (as defined below), and with full knowledge
that Lenders would not make the said loans, extensions of credit or financial
accommodations without this Guaranty Agreement, which shall be construed as a
contract of suretyship, Guarantor unconditionally agrees as follows:

1. LIABILITIES GUARANTEED.

Guarantor hereby guarantees and becomes surety to Lenders for the full, prompt
and unconditional payment of the Liabilities, when and as the same shall become
due, whether at the stated maturity date, by acceleration or otherwise, and the
full, prompt and unconditional performance of each term and condition to be
performed by Borrower under the Notes (as herein defined) and the Credit
Agreement. This Guaranty is a primary obligation of Guarantor and shall be a
continuing inexhaustible Guaranty. This is a guaranty of payment and not of
collection. Agent, in accordance with the Credit Agreement, may require
Guarantor to pay and perform its liabilities and obligations under this Guaranty
and may proceed immediately against Guarantor without being required to bring
any proceeding or take any action against Borrower, any other guarantor or any
other person, entity or property prior thereto, the liability of Guarantor
hereunder being joint and several, and independent of and separate from the
liability of Borrower, any other guarantor or person, and the availability of
other collateral security for the Note.

2. DEFINITIONS.

2.1. “Notes” means those certain Revolving Promissory Notes dated as of even
date herewith in the principal amounts as follows: Fifty Million Dollars
($50,000,000) from Borrower to Wachovia Bank, National Association; Twenty Seven
Million Five Hundred Thousand Dollars ($27,500,000) from Borrower to Guaranty
Bank; and Twenty Two Million Five Hundred Thousand Dollars ($22,500,000) from
Borrower to Franklin Bank, SSB, a Texas Savings Bank.

2.2. “Liabilities” means, collectively: (i) the repayment of all sums due under
the Note (and all extensions, renewals, replacements and amendments thereof) and
the other “Loan Documents” (as defined herein); (ii) the performance of all
terms, conditions and covenants set forth in the Loan Documents, including the
Obligations, as defined in the Credit Agreement; (iii) the repayment of all sums
due or that may become due under or in connection with any present or future
swap agreements (as defined in 11 U.S.C. §101) between Borrower and Agent (or
any of Agent’s affiliates); (iv) the repayment of all reimbursement obligations
due or that may become due under or in connection with any present or future
letters of credit for the account of Borrower in accordance with and pursuant to
the Credit Agreement; and (v) all other obligations or indebtedness of Borrower
to Lenders incurred in connection with the Credit Agreement, including without
limitation, principal, interest, fees, late charges and expenses, including
attorneys’ fees.

2.3. “Loan Documents” shall have the meaning set forth in the Credit Agreement.
The terms of the Loan Documents are hereby made a part of this Guaranty to the
same extent and with the same effect as if fully set forth herein.

2.4 All capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Loan Documents.

3. REPRESENTATION AND WARRANTIES. Guarantor represents and warrants to Lenders
as follows:

3.1. Organization, Powers. Guarantor (i) is a Delaware corporation, duly
organized, validly existing and in good standing under the laws of the state of
its organization, and is authorized to do business in each other jurisdiction
wherein its ownership of property or conduct of business legally requires such
authorization; (ii) has the power and authority to own its properties and assets
and to carry on its business as now being conducted and as now contemplated; and
(iii) has the power and authority to execute, deliver and perform, and by all
necessary action has authorized the execution, delivery and performance of, all
of its obligations under this Guaranty and any other Loan Document to which it
is a party.

3.2. Execution of Guaranty. This Guaranty and each other Loan Document to which
Guarantor is a party have been duly executed and delivered by Guarantor.
Execution, delivery and performance of this Guaranty and each other Loan
Document to which Guarantor is a party will not: (i) violate any of its
organizational documents, provision of law, order of any court, agency or
instrumentality of government, or any provision of any indenture, agreement or
other instrument to which it is a party or by which it or any of its properties
is bound; (ii) result in the creation or imposition of any lien, charge or
encumbrance of any nature, other than the liens created by the Loan Documents;
and (iii) require any authorization, consent, approval, license, exemption of,
or filing or registration with, any court or governmental authority.

3.3. Obligations of Guarantor. This Guaranty and each other Loan Document to
which Guarantor is a party are the legal, valid and binding obligations of
Guarantor, enforceable against it in accordance with their terms, except as the
same may be limited by bankruptcy, insolvency, reorganization or other laws or
equitable principles relating to or affecting the enforcement of creditors’
rights generally. The loans or credit accommodations made by Lenders to Borrower
and the assumption by Guarantor of its obligations hereunder and under any other
Loan Document to which Guarantor is a party will result in material benefits to
Guarantor. This Guaranty was entered into by Guarantor for commercial purposes.

3.4. Litigation. There is no action, suit, or proceeding at law or in equity or
by or before any governmental authority, agency or other instrumentality now
pending or, to the knowledge of Guarantor, threatened against or affecting
Guarantor or any of its properties or rights which, if adversely determined,
would materially impair and adversely affect: (i) the value of any collateral
securing the Liabilities; (ii) Guarantor’s right to carry on its business
substantially as now conducted (and as now contemplated); (iii) its financial
condition; or (iv) its capacity to consummate and perform its obligations under
this Guaranty or any other Loan Document to which Guarantor is a party.

3.5. No Defaults. Guarantor is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained herein
or in any material agreement or instrument to which it is a party or by which it
or any of its properties is bound.

3.6. No Untrue Statements. No Loan Document or other document, certificate or
statement furnished to Lenders by or on behalf of Guarantor contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein and therein not misleading.
Guarantor acknowledges that all such statements, representations and warranties
shall be deemed to have been relied upon by Lenders as an inducement to extend
credit to Borrower pursuant to the Credit Agreement (collectively, “Loan”).

1

4. NO LIMITATION OF LIABILITY.

4.1. Without incurring responsibility to Guarantor, and without impairing or
releasing the obligations of Guarantor to Lenders, and without reducing the
amount due under the terms of this Guaranty, Agent may at any time and from time
to time, without the consent of or notice to Guarantor, upon any terms or
conditions, and in whole or in part:

4.1.1. Change the manner, place or terms of payment of (including, without
limitation, the interest rate and monthly payment amount), and/or change or
extend the time for payment of, or renew or modify, any of the Liabilities, or
any of the Loan Documents evidencing same, and the Guaranty herein made shall
apply to the Liabilities and the Loan Documents as so changed, extended, renewed
or modified;

4.1.2. Exercise or refrain from exercising any rights against Borrower or other
obligated parties (including Guarantor);

4.1.3. Settle or compromise any Liabilities, whether in a proceeding or not, and
whether voluntarily or involuntarily, and subordinate the payment of any of the
Liabilities, whether or not due, to the payment of liabilities owing to
creditors of Borrower other than Lenders and Guarantor;

4.1.4. Apply any sums it receives, by whomever paid or however realized, to any
of the Liabilities;

4.1.5. Add, release, settle, modify or discharge the obligation of any maker,
endorser, guarantor, surety, obligor or any other party who is in any way
obligated for any of the Liabilities;

4.1.6. Accept security for the Liabilities; and/or

4.1.7. Take any other action which might constitute a defense available to, or a
discharge of, Borrower or any other obligated party (including Guarantor) in
respect of the Liabilities.

4.2. The invalidity, irregularity or unenforceability of all or any part of the
Liabilities or any Loan Document, or the impairment or loss of any security
therefor, whether caused by any action or inaction of Agent, or otherwise, shall
not affect, impair or be a defense to Guarantor’s obligations under this
Guaranty.

5. LIMITATION ON SUBROGATION. Until such time as the Liabilities are
indefeasibly paid in full in cash, Guarantor waives any present or future right
to which Guarantor is or may become entitled to be subrogated to Lenders’ rights
against Borrower or to seek contribution, reimbursement, indemnification,
payment or the like, or participation in any claim, right or remedy of Lenders
against Borrower or any security which Lenders may hereafter acquire, whether or
not such claim, right or remedy arises under contract, in equity, by statute,
under common law or otherwise. If, notwithstanding such waiver, any funds or
property shall be paid or transferred to Guarantor on account of such
subrogation, contribution, reimbursement, or indemnification at any time when
all of the Liabilities have not been paid in full, Guarantor shall hold such
funds or property in trust for Lenders and shall forthwith pay over to Agent
such funds and/or property to be applied by Agent to the Liabilities.

6. COVENANTS.



  6.1.   Financial Covenants.

Guarantor shall maintain the financial covenants set forth in the Credit
Agreement (“Financial Covenants”) during the term of the Notes, compliance of
which shall be determined on the basis of the “Financial Reporting” (as
hereinafter defined) and other information to be provided to Agent by Guarantor
required by the Credit Agreement or the other Loan Documents. Except as may be
specifically provided otherwise in the Credit Agreement, review of the Financial
Covenants shall be tested quarterly during the term of the Notes, within
forty-five (45) days of each quarter end and within one hundred twenty
(120) days of each fiscal year end, subject to Agent’s receipt of the Financial
Reporting on a timely basis.

6.2. Financial Statements; Compliance Certificate.

6.2.1. Guarantor shall furnish to Agent the following financial information, in
each instance prepared in accordance with generally accepted accounting
principles consistently applied (collectively, “Financial Reporting”):

(a) Not later than 45 days after the end of each fiscal quarter, management
prepared financial statements (10-Q) for Guarantor including, without
limitation, statements of financial condition, income and cash flows, a
reconciliation of net worth, a listing of all contingent liabilities (other than
in the ordinary course of business to purchase materials, supplies, or other
properties from, or to obtain the services of, another Person, pursuant to a
contract or related document), notes to financial statements, and any other
information requested by Agent. An audited financial statement (10-K) for
Guarantor shall be presented to Agent not later than 120 days after end of each
fiscal year.

(b) Not later than 30 days after filing with the Internal Revenue Service, if
requested by Agent, a true and complete copy of the federal tax returns (with
corresponding K-1’s), including all applicable schedules and tax return
extensions, of Guarantor.

(c) Such other information respecting the operations of Guarantor as Agent may
from time to time reasonably request, including, but not limited to, any
information required of Guarantor pursuant to the terms of the Credit Agreement.

6.2.2. Guarantor shall furnish to Agent, with all Financial Reporting and with
each set of financial statements described herein, a compliance certificate
signed by Guarantor’s chief financial officer certifying that: (i) all
representations and warranties of Guarantor set forth in this Guaranty or any
other Loan Document remain true and correct; (ii) none of the covenants of
Guarantor contained in this Guaranty or any other Loan Document have been
breached; and (iii) to its knowledge, no event has occurred which, with the
giving of notice or the passage of time, or both, would constitute an Event of
Default under this Guaranty or any other Loan Document. In addition, Guarantor
shall promptly notify Agent of the occurrence of any default, Event of Default,
adverse litigation or material adverse change in its financial condition.

6.3. Subordination of Other Debts. Guarantor agrees: (a) to subordinate the
obligations now or hereafter owed by Borrower to Guarantor (“Subordinated Debt")
to any and all obligations of Borrower to Lenders now or hereafter existing
while this Guaranty is in effect, provided however that Guarantor may receive
regularly scheduled principal and interest payments on the Subordinated Debt so
long as (i) all sums due and payable by Borrower to Lenders have been paid in
full on or prior to such date, and (ii) no event which is or, with the passage
of time or giving of notice or both, could become an Event of Default shall have
occurred and be continuing; (b) Guarantor will either place a legend indicating
such subordination on every note, ledger page or other document evidencing any
part of the Subordinated Debt or deliver such documents to Agent; and (c) except
as permitted by this paragraph, Guarantor will not request or accept payment of
or any security for any part of the Subordinated Debt, and any proceeds of the
Subordinated Debt paid to Guarantor, through error or otherwise, shall
immediately be forwarded to Agent by Guarantor, properly endorsed to the order
of Lenders as their interests appear, to apply to the Liabilities.

7. EVENTS OF DEFAULT.

Each of the following shall constitute a default (each, an “Event of Default")
hereunder:

7.1. Non-payment when due of any sum required to be paid to Lenders under any of
the Loan Documents or of any of the other Liabilities after the expiration of
any applicable grace period, if any;

7.2. A breach by Guarantor of any other material term, covenant, condition,
obligation or agreement under this Guaranty, and the continuance of such breach
for a period of fifteen (15) days after written notice thereof shall have been
given to Guarantor;



  7.3.   Any material representation or warranty made by Guarantor in this
Guaranty shall prove to be false, incorrect or misleading in any material
respect as of the date when made; or

7.4. An “Event of Default” (as defined in the Credit Agreement) under any of the
Loan Documents.

8. REMEDIES.

8.1. Upon an Event of Default, all liabilities of Guarantor hereunder shall
become immediately due and payable without demand or notice and, in addition to
any other remedies provided by law, Agent may:

8.1.1. Enforce the obligations of Guarantor under this Guaranty.

8.1.2. Perform any covenant or agreement of Guarantor in default hereunder (but
without obligation to do so) and in that regard pay such money as may be
required or as Agent may reasonably deem expedient. Any costs, expenses or fees,
including reasonable attorneys’ fees and costs, incurred by Agent in connection
with the foregoing shall be included in the Liabilities guaranteed hereby, and
shall be due and payable on demand, together with interest at the “Default Rate”
(as defined and described in the Note), such interest to be calculated from the
date of such advance to the date of repayment thereof. Any such action by Agent
shall not be deemed to be a waiver or release of Guarantor hereunder and shall
be without prejudice to any other right or remedy of Agent.

8.2. Settlement of any claim by Agent against Borrower, whether in any
proceeding or not, and whether voluntary or involuntary, shall not reduce the
amount due under the terms of this Guaranty, except to the extent of the amount
actually paid by Borrower or any other obligated party and legally retained by
Agent in connection with the settlement (unless otherwise provided for herein).

9. MISCELLANEOUS.

9.1. Disclosure of Financial Information. Agent is hereby authorized to disclose
any financial or other information about Guarantor to all other Lenders and to
any regulatory body or agency having jurisdiction over any Lender or to any
present, future or prospective Lender or successor in interest. The information
provided may include, without limitation, amounts, terms, balances, payment
history, return item history and any financial or other information about
Guarantor.

9.2. Remedies Cumulative. The rights and remedies of Agent, as provided herein
and in any other Loan Document, shall be cumulative and concurrent, may be
pursued separately, successively or together, may be exercised as often as
occasion therefor shall arise, and shall be in addition to any other rights or
remedies conferred upon Agent at law or in equity. The failure, at any one or
more times, of Agent to exercise any such right or remedy shall in no event be
construed as a waiver or release thereof. Agent shall have the right to take any
action it deems appropriate without the necessity of resorting to any collateral
securing this Guaranty, if any.

9.3. Integration. This Guaranty and the other Loan Documents constitute the sole
agreement of the parties with respect to the transaction contemplated hereby and
supersede all oral negotiations and prior writings with respect thereto.

9.4. Attorneys’ Fees and Expenses. If Agent retains the services of counsel by
reason of a claim of a default or an Event of Default hereunder or under any of
the other Loan Documents, or on account of any matter involving this Guaranty,
or for examination of matters subject to Agent’s approval under this Guaranty or
the other Loan Documents, all costs of suit and all reasonable attorneys’ fees
and such other reasonable expenses so incurred by Agent shall forthwith, on
demand, become due and payable and shall be secured hereby.

9.5. No Implied Waiver. Neither Agent, Lenders nor Guarantor shall be deemed to
have modified or waived any of its rights or remedies hereunder unless such
modification or waiver is in writing and signed by Agent, Lenders or Guarantor
(as the case may be), and then only to the extent specifically set forth
therein. A waiver in one event shall not be construed as continuing or as a
waiver of or bar to such right or remedy on a subsequent event.

9.6. Waiver. Guarantor waives notice of acceptance of this Guaranty and notice
of the Liabilities and waives notice of default, non-payment, partial payment,
presentment, demand, protest, notice of protest or dishonor, and all other
notices to which Guarantor might otherwise be entitled or which might be
required by law to be given by Agent or Lenders. Guarantor waives the right to
marshalling of Borrower’s assets or any stay of execution and the benefit of all
exemption laws, to the extent permitted by law, and any other protection granted
by law to guarantors, now or hereafter in effect with respect to any action or
proceeding brought by Agent against it. Guarantor irrevocably waives all claims
of waiver, release, surrender, alteration or compromise and the right to assert
against Agent and Lenders any defenses, set-offs, counterclaims, or claims that
Guarantor may have at any time against Agent, Lenders or any other party liable
to Agent or Lenders.

9.7. No Third Party Beneficiary. Except as otherwise provided herein, Guarantor,
Agent and Lenders do not intend the benefits of this Guaranty to inure to any
third party and no third party (including Borrower) shall have any status, right
or entitlement under this Guaranty.

9.8. Partial Invalidity. The invalidity or unenforceability of any one or more
provisions of this Guaranty shall not render any other provision invalid or
unenforceable. In lieu of any invalid or unenforceable provision, there shall be
added automatically a valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.

9.9. Binding Effect. The covenants, conditions, waivers, releases and agreements
contained in this Guaranty shall bind, and the benefits thereof shall inure to,
the parties hereto and their respective heirs, executors, administrators,
successors and assigns; provided, however, that this Guaranty cannot be assigned
by Guarantor without the prior written consent of Agent, and any such assignment
or attempted assignment by Guarantor shall be void and of no effect with respect
to the Agent and Lenders.

9.10. Modifications. This Guaranty may not be supplemented, extended, modified
or terminated except by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification or discharge is sought.

9.11. Sales or Participations. Each Lender, may from time to time sell or
assign, in whole or in part, or grant participations in the Loan, the Note
and/or the obligations evidenced thereby. The holder of any such sale,
assignment or participation, if the applicable agreement between the applicable
lender and such holder so provides shall be: (a) entitled to all of the rights,
obligations and benefits of the applicable Lender; and (b) deemed to hold and
may exercise the rights of setoff or banker’s lien with respect to any and all
obligations of such holder to Guarantor, in each case as fully as though
Guarantor were directly indebted to such holder. The applicable Lender shall
give written notice to Guarantor of such sale, assignment or participation;
however, the failure to give such notice shall not affect any of such Lender’s
or such holder’s rights hereunder.

9.12. Jurisdiction. Guarantor agrees that it may be served by regular or
certified mail at the address set forth below, any notice, process or pleading
in any action or proceeding against it arising out of or in connection with this
Guaranty or any other Loan Document; and Guarantor hereby consents that any
action or proceeding against it be commenced and maintained in a court of
appropriate jurisdiction in Miami-Dade or Broward Counties, Florida, subject to
removal to a particular County in which the applicable real estate collateral is
located in the event of a foreclosure proceeding by service of process on
Guarantor; and Guarantor agrees that the courts of such State shall have
jurisdiction with respect to the subject matter hereof and the person of
Guarantor and all collateral securing the obligations of Guarantor. Guarantor
agrees not to assert any defense to any action or proceeding initiated by Agent
based upon improper venue or inconvenient forum.

9.13. Notices. All notices and communications under this Guaranty shall be in
writing and shall be delivered in accordance with Section 11 of the Credit
Agreement.

9.14. Governing Law. This Guaranty shall be governed by and construed in
accordance with the substantive laws of the State of Florida, which venue will
be Broward or Miami-Dade County, Florida, without reference to conflict of laws
principles.

9.15. Joint and Several Liability. If Guarantor consists of more than one person
or entity, the word “Guarantor” shall mean each of them and their liability
shall be joint and several. The liability of Guarantor shall also be joint and
several with the liability of any other guarantor under any other guaranty.

9.16. Continuing Enforcement. If, after receipt of any payment of all or any
part of the Liabilities, Agent is compelled or agrees, for settlement purposes,
to surrender such payment to any person or entity for any reason (including,
without limitation, a determination that such payment is void or voidable as a
preference or fraudulent conveyance, an impermissible setoff, or a diversion of
trust funds), then this Guaranty shall continue in full force and effect or be
reinstated, as the case may be, and Guarantor shall be liable for, and shall
indemnify, defend and hold harmless Agent and Lenders with respect to the full
amount so surrendered. The provisions of this Section shall survive the
termination of this Guaranty and shall remain effective notwithstanding the
payment of the Liabilities, the cancellation of the Note, this Guaranty or any
other Loan Document, the release of any security interest, lien or encumbrance
securing the Liabilities, if any, or any other action which Agent may have taken
in reliance upon its receipt of such payment. Any cancellation, release or other
such action shall be deemed to have been conditioned upon any payment of the
Liabilities having become final and irrevocable.

9.17. Waiver of Jury Trial. GUARANTOR AGREES THAT, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY SUIT, ACTION OR PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM,
BROUGHT BY GUARANTOR ON OR WITH RESPECT TO THIS GUARANTY, THE CREDIT AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE DEALINGS OF THE PARTIES WITH RESPECT HERETO OR
THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY. GUARANTOR HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND INTELLIGENTLY, AND WITH THE ADVICE OF
COUNSEL, WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A TRIAL
BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING. FURTHER, GUARANTOR WAIVES ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER, IN ANY SUCH SUIT, ACTION OR PROCEEDING,
ANY SPECIAL, EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR
IN ADDITION TO, ACTUAL DAMAGES. GUARANTOR ACKNOWLEDGES AND AGREES THAT THIS
SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS GUARANTY AND THAT LENDERS
WOULD NOT EXTEND CREDIT TO BORROWER IF THE WAIVERS SET FORTH IN THIS SECTION
WERE NOT A PART OF THIS GUARANTY.

9.18. Fraudulent Transfer. In the event any payment by Borrower or any other
person to Agent or Lenders is held to constitute a preference, fraudulent
transfer or other voidable payment under any Bankruptcy, insolvency or similar
law, or if for any other reason Agent or Lenders are required to refund such
payment or pay the amount thereof to any other party, such payment by Borrower
or any other party to Agent or Lenders shall not constitute a release of
Guarantor from any liability hereunder, and this Guaranty shall continue to be
effective or shall be reinstated (notwithstanding any prior release, surrender
or discharge by Agent or Lenders of this Guaranty or of Guarantor), as the case
may be, with respect to, and this Guaranty shall apply to, any and all amounts
so refunded by Agent or Lenders or paid by Agent or Lenders to another person
(which amounts shall constitute part of the Liabilities of Borrower), and any
interest paid by Agent or Lenders and any attorneys’ fees, costs and expenses
paid or incurred by Agent or Lenders in connection with any such event. It is
the intent of Guarantor, Agent and Lenders that the obligations and liabilities
of Guarantor hereunder are absolute and unconditional under any and all
circumstances and that until the Liabilities of Borrower are fully and finally
paid and performed, and not subject to refund or disgorgement, the obligations
and liabilities of Guarantor hereunder shall not be discharged or released, in
whole or in part, by any act or occurrence that might, but for the provisions of
this Guaranty, be deemed a legal or equitable discharge or release of a
guarantor. Notwithstanding anything in this Guaranty to the contrary,
Liabilities under this Guaranty shall not exceed any amount that would cause
this Guaranty to be void, invalid or unenforceable or subordinated to the claims
of any other creditors pursuant to any fraudulent transfer or conveyance laws or
any bankruptcy or other laws affecting the rights of creditors generally.

9.19 Credit Agreement. Guarantor unconditionally guarantees to Agent and Lenders
the timely performance of all obligations of Borrower under the terms and
provisions of the Credit Agreement.

9.20. Adequate and Sufficient Consideration. Guarantor hereby acknowledges and
agrees that it is solvent, it is receiving equivalent value in return for
guaranteeing the Liabilities of Borrower, and this Guaranty does not violate any
lending restrictions imposed upon Guarantor by a third party.

[SIGNATURE PAGES TO FOLLOW]

2

IN WITNESS WHEREOF, Guarantor, intending to be legally bound, has duly executed
and delivered this Guaranty Agreement as of the day and year first above
written.

GUARANTOR:

AVATAR HOLDINGS INC.,
a Delaware corporation

     
 
  By: /s/ Dennis J. Getman
 
   
Signature
Printed Name
  Dennis J. Getman
Executive Vice President



Signature

Printed Name

         
STATE OF FLORIDA
    )  
 
  ) SS:
COUNTY OF BROWARD
    )  

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
State aforesaid and in the County aforesaid to take acknowledgments, the
foregoing instrument was acknowledged before me by DENNIS J. GETMAN, as the
Executive Vice President of AVATAR HOLDINGS INC., a Delaware corporation, freely
and voluntarily under authority duly vested in him by said corporation. He is
personally known to me or who has produced      as identification.

WITNESS my hand and official seal in the County and State last aforesaid this
     day of September, 2005.

Notary Public

Typed, printed or stamped name of Notary Public

My Commission Expires:

3

SCHEDULE A

List of Lenders

Effective September 20, 2005

Wachovia Bank, National Association

Guaranty Bank

Franklin Bank, SSB, a Texas Savings Bank

4